ACCEPTED
                                                                   01-14-00556-CV
                                                         FIRST COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                              1/20/2015 5:50:26 PM
                                                               CHRISTOPHER PRINE
                                                                            CLERK

                 CAUSE NO. 01-14-00556-CV


                                                  FILED IN
                                           1st COURT OF APPEALS
         IN THE COURT OF APPEALS FOR THE FIRST HOUSTON, TEXAS
          COURT OF APPEALS DISTRICT OF TEXAS,
                                           1/20/2015 5:50:26 PM
                    HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                   Clerk



         MIKE BIRNBAUM AND BEVERLY BIRNBAUM,
                         Appellants

                             vs.


                  GENA J. ATWELL, ET AL.
                          Appellees

           ON APPEAL FROM THE 166™ JUDICIAL
        DISTRICT COURT OF BEXAR COUNTY, TEXAS
         CAUSE NOS. 2011-CI-00445 AND 2013-CI-15152



        BRIEF OF APPELLEES PHYLLIS BROWNING,
      PHYLLIS BROWNING COMPANY AND MIMI WEBER



                      THORNTON, BIECHLIN, SEGRATO,
                      REYNOLDS & GUERRA, L.C.
                      Vaughan E. Waters
                      State Bar No. 20916700
                      100 N.E. Loop 410, Suite 500
                      San Antonio, Texas 78216
                      210-342-5555; 210-525-0666 (fax)
                      ATTORNEYS FOR APPELLEES
                      PHYLLIS BROWNING, PHYLLIS BROWNING
                      COMPANY AND MIMI WEBER

ORAL ARGUMENT REQUESTED
                           NAMES OF THE PARTIES

      Pursuant to and in compliance with Rule 3 8, Tex. R. App. P., the parties to this
appeal are:


MIKE BIRNBAUM AND
BEVERLY BIRNBAUM, Appellants

COUNSEL FOR APPELLANTS:                        BRIN & BRIN, P.C.
                                               Ms. Lorien Whyte
                                               State Bar No. 24042440
                                               6223 IH 10 West
                                               San Antonio, TX 78201
                                               210/341-9711; 210/341-1854 (fax)
                                               lwhvte(%brinandbrin .corn


                                               KUSTOFF & PHIPPS, LLP
                                               Mr. Daniel 0. Kustoff
                                               State Bar No. 11770515
                                               4103 Parkdale St.
                                               San Antonio, TX 78229
                                               210/614-9444; 210/614-9464 (fax)
                                               dkustoff(%kplegal.com


                                               THE McCLENAHAN LAW FIRM,
                                               PLLC
                                               Mr. Barry A. McClenahan
                                               State Bar No. 13404400
                                               1901 N.W. Military Hwy, Suite 218
                                               San Antonio, TX 78213
                                               210/525-9600; 525-9602 (fax)
                                               barry(%mcclenahanlawfirm. corn




                                         (i)
GENA J. ATWELL, Appellee

COUNSEL FOR APPELLEE:              FORD MURRAY, PLLC
                                   Mr. S. Mark Murray
                                   State Bar No. 14729300
                                   10001 Reunion Place, Suite 640
                                   San Antonio, TX 78216
                                   210/731-6400; 210/731-6401 (fax)

PHYLLIS BROWNING,
PHYLLIS BROWNING COMPANY
AND MIMI WEBER, Appellees

COUNSEL FOR APPELLEES:             THORNTON, BIECHLIN,
                                   SEGRATO, REYNOLDS &
                                   GUERRA, L.C.
                                   Mr. Vaughan E. Waters
                                   State Bar No. 20916700
                                   100 N.E. Loop 410, Suite 500
                                   San Antonio, Texas 78216
                                   210/342-5555; 210/525-0666 (fax)
                                   vwaters(%thomtonfirm.com


TRIAL COURT JUDGE:                 The Honorable Larry Noll
                                   408th Judicial District Court
                                   Bexar County, Texas




                            (ii)
                     REQUEST FOR ORAL ARGUMENT

      Pursuant to Rule 39, Tex. R. App. P., Appellees respectfully request oral
argument in this case.




                                     (iii)
                       TABLE OF CONTENTS

                                                                        Page

NAMES OF THE PARTIES ......................................... (i)




REQUEST FOR ORAL ARGUMENT ................................ (ii)



TABLE OF CONTENTS .......................................... (iii)




LIST OF AUTHORITIES .......................................... (iv)




I. STATEMENT OF THE CASE ................................... 2




II. ISSUES PRESENTED ................................. ...... 3




          (1) ISSUE NO. 1: THE TRIAL COURT DID NOT
                ERR IN GRANTING THE BROWNING
                DEFENDANTS' MOTION FOR SUMMARY
                JUDGMENT

          (2) ISSUE NO. 1: THE TRIAL COURT DID NOT ERR
                IN DENYING THE BIRNBAUMS' MOTION FOR
                NEW TRIAL

III. STATEMENT OF FACTS ...................................... 3




IV. SUMMARY OF THE ARGUMENT .............................. 9



V. ARGUMENT AND AUTHORITIES ............................. 10



PRAYER       ........................................................   33




CERTIFICATE OF COMPLIANCE ................................... 34



CERTIFICATE OF SERVICE ....................................... 35




                                 (iv)
                          LIST OF AUTHORITIES

CASES
                                                                       PAGE

Accord v. General Motors Corp., 669 S.W.2d 111, 114 (Tex. 1984) ......... 16


Alvarez v. Anesthesiology Associates,
967 S.W.2d 871, 882-883 (Tex. App— Corpus Christi 1998, no pet.) ........ 32


Atlantic Mutual Insurance Co. v. Middleman, 661 S.W.2d 182, 185
(Tex. App.—San Antonio 1983, writ refd, n.r.e.) ........................ 13
Black v. Victoria Lloyds Ins. Co., 797 S.W.2d 20, 27 (Tex. 1990) ........... 11


Blum v. Julian, 977 S.W.2d 819,823
(Tex. App.-—Fort Worth 1998, no pet. hist.) ............................ 16



Cherry v. McCall, 138 S.W.3d 35, 39
(Tex. App.—San Antonio 2004,pet. denied) ............................ 23



Cire v. Cummings, 134 S.W.Sd 835,838-39(Tex. 2004) .................. 13



Doncasterv. Hemaiz, 161 S.W.Sd 594, 601
(Tex. App.—San Antonio 2005, no pet.) ............................... 13



Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42
(Tex.1985)         ......................................................   13




Dunn v. Dunn, 439 S.W.2d 830, 832(Tex.1969)........................ 17



Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 383
(Tex. App.—Houston [1st Dist] 2013, pet. denied) ....................... 14



Federal Land Bank Association ofTyler v. Sloane,
825 S.W.2d 439, 442 (Tex. 1991)..................................... 22




                                        (V)
Forbes Inc. v. Granada Biosciences, Inc., 124 S.W.Sd 167, 172
(Tex.    2003)      ......................................................   12




Fort Brown Villas HI Condo. Ass fn v. Gillenwater,
285 S.W.3d 879, 882 (Tex. 2009) ..................................... 12




Frazier v. Yu, 987 S.W.2d 607 (Tex. App— Fort Worth 1999,
pet.   denied)      .....................................................    15




Guthrie v. Suitor, 934 S.W.2d 820,825-26
(Tex. App.—Houston [1st Dist.] 1996, no writ) .......................... 20



Hall v. Rutherford, 911 S.W.2d 422,425
(Tex. App.-San Antonio 1995, writ denied)............................. 18



In re Bill Heard Chevrolet, Ltd., 209 S.W.Sd
(Tex. App.—Houston [1st Dist] 2006, orig proc.) ....................... 17



In re Estate ofDenman, 362 S.W.Sd 134, 140-41
(Tex. App.—San Antonio 2011,pet. denied) ............................ 12



Interstate Northborough Partnership v. State, 66 S.W.Sd 213, 220
(Tex.2001)         ......................................................    13
Jones v. Blume, 196 S.W.3d 440,447
(Tex. App.—Dallas 2006, pet. denied) ................................. 22
Jones v. Zearfoss, 2015 WL 101592
(Tex. App.—San Antonio 2015 (no pet. hist.) ........................... 21



Kim v. Harstan, Ltd., 286 S.W.3d 629, 634
(Tex. App.—El Paso 2009, pet. denied) ................................ 29



LBM Investments, Inc. v. Caribe Properties, Inc.,
2013 WL 5658555 (Tex. App.—Beaumont 2013,pet. denied) .............. 23




                                      (vi)
Lim v. Baker, 2007 WL 4180153
(Tex. App.—San Antonio 2007, no pet.) ............................... 22



Lim v. Lomeli, 2007 WL 2428078
(Tex. App.—San Antonio 2007, no pet.) ............................... 26



Moron v. Heredia, 133 S.W.Sd 668,671
(Tex. App.-Corpus Christi 2003, no pet.) ............................... 18



Owens-Corning Fiberglass Corp. v. M^alone, 972 S.W.2d 35, 43
(Tex.1998)         ......................................................   13




Paciwest, Inc. v. Warner Alan Props., LLC,
266 S.W.3d 559, 567 (Tex. App—Fort Worth 2008, pet. denied) ........... 12


Powelllndus., Inc. v. Alien, 985 S.W.2d 455, 456 (Tex. 1998) ............. 11


Provident Life & Accident Ins. Co. v. Knott, 128 S.W.Sd 211, 215
(Tex.2003)         ......................................................   11




RandalVs FoodMkts., Inc. v. Johnson, 891 S.W.2d 640, 644
(Tex.1995)         ......................................................   11




Rogers v. Ricane Enters., Inc., 772 S.W.2d 76, 81 (Tex. 1989) ............. 20


S & IMgmt., Inc. v. Sungju Choi, 331 S.W.Sd 849, 855
(Tex. App.—Dallas 2011, no pet.) .................................... 16




Salinas v. Rafati, 948 S.W.2d 286, 288 (Tex. 1997) ...................... 15



Tucker v. Atlantic Richjield Co., 787 S.W.2d 555, 557
(Tex. App-Corpus Christi 1990, writ denied)) .......................... 18



UMC, Inc. v. Arthur Bros., Inc., 626 S.W.2d 819, 820
(Tex. App.—Corpus Christ! 1981), writ refd, n.r.e.
647 S.W.2d244 (Tex. 1982) ......................................... 17




                                      (vii)
Utilities Pipeline Co. v. American Petrofina Marketing,
760 S.W.2d 719, 723 (Tex. App—Dallas 1988, no writ) .................. 15


Volmich v. Neiman, 2013 WL 978770
(Tex. App.—Fort Worth 2013, no pet.) ................................ 23



Weaver v. Bell, No. 03-04-00169-CV, 2005 WL 1364046,
at * 15 (Tex. App.—Austin. June 10, 2005, no pet.) (mem. op.) ............ 19


White Oak Bend Municipal Utility District v. Robertson,
WL 245957(Tex. App.—Houston [14th Dist.], pet. denied) ................ 20


Wornick Co. v. Casas, 856 S.W.2d 732, 733 (Tex. 1993) .................. 11




STATUTES. RULES. AND OTHER AUTHORITIES

Tex.   R.   App.       P.9   ..................................................      34




Tex.   R.   App.    P.   33.1    ...............................................     15




Tex.   R.   App.       P.38   .................................................      (i)




Tex.   R.   App.    P.   38.2     ................................................    1




Tex.   R.   App.    P.39      ................................................   (iii)




Texas    R.   App.     P.   44.1(a)   ............................................   10




Texas    R.   App.     P.   52(a)   .............................................    15




Tex.   R.   Civ.   P   166a(c).     .............................................    11




Tex.   R.   Civ.   P   166a(d).     .............................................    19




Tex.   R.   Civ.   P   166a(e).     .............................................    18




                                        (viii)
Tex.   R.   Civ.   P   166a(i).   ..............................................   11




                                      (ix)
                          CAUSE NO. 01-14-00556-CV



               IN THE COURT OF APPEALS FOR THE FIRST
                COURT OF APPEALS DISTRICT OF TEXAS,
                          HOUSTON, TEXAS


              MIKE BIRNBAUM AND BEVERLY BIRNBAUM,
                                     Appellants

                                         vs.


                           GENA J. ATWELL, ET AL.
                                     Appellees

                 ON APPEAL FROM THE 166TH JUDICIAL
              DISTRICT COURT OF BEXAR COUNTY, TEXAS
               CAUSE NOS. 2011-CI-00445 AND 2013-CI-15152



            BRIEF OF APPELLEES PHYLLIS BROWNING,
          PHYLLIS BROWNING COMPANY AND MIMI WEBER


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS OF
THE STATE OF TEXAS, SAN ANTONIO, TEXAS:

      NOW COME PHYLLIS BROWNING, PHYLLIS BROWNING COMPANY

AND MIMI WEBER ("BROWNING"), Appellees in the above entitled and

numbered cause, and file this their Brief of Appellees, pursuant to and in accordance


with Rule 38.2, Tex. R. App. P.; and in support thereof would respectfully show this
Honorable Court as follows:


                                         I.




                         STATEMENT OF THE CASE

      This is an action arising out of the purchase of a condominium unit and related


condominium interest. Defendant/Appellants PHYLLIS BROWNING and MIMI


WEBER ofPHYLLIS BROWNING COMPANY (hereinafter all jointly referred to

as the "the BROWNING Defendants") were the broker and realtors involved in the


transaction, that being a sale by Defendant/Appellee GENA J. ATWELL


("ATWELL") to Plaintiffs/Appellants MIKE BIRNBAUM and BEVERLY

BIRNBAUM ("the BIRNBAUMS"). The BIRNBAUMS brought suit against

ATWELL and the BROWNING Defendants, as well as other parties not involved in


this appeal, after they discovered water intrusion in the condominium unit following


a heavy rainfall.


      ATWELL and the BROWNING Defendants moved for traditional and no-


evidence summary judgment on all claims, which motion was granted by the


Honorable LanyNoll, presiding of the 408th Judicial District Court ofBexar County,


Texas; the claims for which summary judgment was granted were severed and


assigned a separate cause number, and on March 18, 2014 the Honorable Peter A.
Sakai, presiding judge of the 225 Judicial District Court ofBexar County, Texas,


signed the final order which is the subject of this appeal. The BIRNBAUMS filed


motions for new trial, which were subsequently denied by Judge Noll.


                                       II.


                            ISSUES PRESENTED

            ISSUE NO. 1 RESTATED: THE TRIAL COURT DID
            NOT ERR IN GRANTING THE BROWNING
            DEFENDANTS' MOTION FOR SUMMARY
            JUDGMENT

            ISSUE NO. 2 RESTATED: THE TRIAL COURT DID
            NOT ERR IN DENYING THE BIRNBAUMS' MOTION
            FOR NEW TRIAL

                                      m.

                          STATEMENT OF FACTS

      ATWELL was the owner of a condominium unit—Unit # 1004—at a high-end,


gated condominium complex located at 200 Patterson in Alamo Heights, San


Antonio, Texas, a property which she had purchased with her now deceased husband


in 1999 (hereinafter "the property"). 6 C.R. 348, 364. On June 28, 2007 ATWELL


decided to list the property for sale with PHYLLIS BROWNING of PHYLLIS

BROWNING COMPANY ("BROWNING"), for $2.4 Million; on that same day, the

BIRNBAUMS, through their realtor, MIMI WEBER of PHYLLIS BROWNING
COMPANY, expressed an interest in the property. M; 6 C.R. 376; 7 C.R. 14.

      By way of background, MIKE BIRNBAUM has been a Texas licensed attorney

and a licensed real estate broker for more than 30 years. 7 C.R. 6, 8, 173-177, 181-

182. He is a former partner of Trammel Crow (one of the largest real estate

development companies in the world), and Weitzman Properties and Censor (some

of the largest real estate development and management companies in the United

States). 7 C.R. 6, 173-177. Under BIRNBAUM'S leadership, Trammel Crow

developed three million six hundred thousand (3,600,000) square feet of office, retail

and industrial buildings. 7 C.R. 7-8. Presently, BIRNBAUM owns and operates his

own real estate company which, among other things, has developed over 120,000

square feet of office, retail and industrial building, and presently manages over two

million (2,000,000) square feet of commercial buildings. Id.

      The day after ATWELL listed the property, the BIRNBAUMS and WEBER

viewed the property without anyone else present. 7 C.R. 14. During that visit, at the

BIRNBAUMS' request, WEBER contacted BROWNING and made a verbal offer of

$2.2 million for the property, which ATWELL accepted. WEBER prepared an

earnest money contract, which ATWELL and BIRNBAUM signed ("the Earnest

Money Contract"). 7 C.R. 15-16, 90-98.


      The Earnest Money Contract stated, "Buyer accepts the property in its present

condition... ." C.R. 92. At the time they signed the earnest money contract, the

BIRNBAUMS received a "Seller's Disclosure Statement," which ATWELL filled out
when she listed the property and in which she disclosed the fact that flooding and

water penetration had taken place on the property and the condominium building

itself. The handwritten explanation said: "Unit had some water problems before we

bought it. All fixed and no water problems since." 7 C.R. 16, 90-98, 101-104.

Although ATWELL had experienced some minor leaks in the lower level powder

room within the first two or three years after she purchased the property in 1999, she

fixed those leaks within that time and never experienced any further leaks. 6 C.R.

365. Thus, the import of that disclosure was that ATWELL had repaired all of the

water penetrations to the property and had not had problems since the repairs. 6 C.R.

368. This was, in fact, precisely how the BIRNBAUMS also interpreted this

statement. 7 C.R. 238 W, 241 (^4).

      After signing the Earnest Money Contract, but before closing, attorney and real

estate broker BIRNBAUM hired an inspector to inspect the property. 7 C.R. 17. The

inspector's report indicated, among other things, that the inspector found evidence of

water infiltration that resulted in some water damage to the property. 7 C.R. 107-114.

There was also a recommendation to replace the property's patios after BIRNBAUM

learned from the building manager, Roy Johnson, that the patios leaked. 7 C.R. 18.

      In addition to hiring an inspector, attorney and real estate broker BIRNBAUM

hired a real estate attorney, Kenneth Gindy ("Gindy"), to represent the BIRNBAUMS

in connection with this transaction. 7 C.R. 19. Gindy wrote and sent a letter to

BIRNBAUM that specifically (1) warned about past water penetration problems into
the building overall (not just the property), and about the aging mechanical systems

associated with the building, (2) informed the BIRNBAUMS that the history of water

penetration problems into the building had been the subject of litigation in the past,

and (3) encouraged BIRNBAUM to investigate the same. 7 C.R. 117. Gindy even

advised BIRNBAUM to terminate the Earnest Money Contract and renegotiate the

price based on the anticipated cost to repair the issues revealed by the inspection

report. 7 C.R. 11 7. Heeding Gindy's advice, the BIRNBAUMS requested to extend

the closing date so that he and ATWELL could discuss the concerns raised by the

inspection reports. 7 C.R. 117. ATWELL agreed to the extension. 7 C.R. 170.


      Following their inspection and/or investigation, the BIRNBAUMS determined


that the cost to waterproof the Property and replace the air conditioning units would


cost $160,000.00. 7 C.R. 22. As a result, the BIRNBAUMS renegotiated the sales


price with ATWELL down to $2,040,000.00, which is a $160,000.00 decrease from


the previously agreed to price, and a $360,000.00 decrease from the original asking


price for the Property. 7 C.R. 22.


      The parties closed on the sale on August 31 , 2007. 7 C.R. 121. From the date


they first viewed the Property to the date of closing, the BIRNBAUMS never


requested further information from ATWELL regarding her Seller's Disclosure
Statement or the evidence of past water leaks that was disclosed in the inspection


report. 7C.R. 18.


      After closing, the BIRNBAUMS took possession of and started remodeling the

Property, which took two years to complete. 7 C.R. 238, 241. As part of the


"remodeling," the BIRNBAUMS retained Western Waterproofing to completely redo

the patios, which involved demolishing, waterproofing, and replacing the existing tile

and waterproof membranes. 7 C.R. 19. During the two-year long remodel, neither


of the BIRNBAUMS observed any water penetration into the Property nor had any

water penetration issues reported to them by the workers performing the remodel. 7

C.R. 18-19, 133.


      The BIRNBAUMS moved into the Property on or about September 15,2009,

and thereafter experienced water penetration into the Property during or after a

rainstorm; the BIRNBAUMS allege that, since that time, they have experienced

numerous water penetration events in the Property. 7 C.R. 18.


      On January 11,2011, the BIRNBAUMS filed suit against ATWELL. Later, the

BROWNING Defendants, Western Waterproofing, and the Condominium Owners

Association for 200 Patterson were added. 1 C.R. 1.

      The BROWNING Defendants moved for summary judgment on both

traditional and no-evidence grounds. 2 C.R. 251. This motion was heard on July 23,

2013 following an earlier hearing on the summary judgment motion filed by
ATWELL; the trial court took both motions under advisement at that time. By letter

ruling the trial court indicated on August 2, 2013 that it was granting both the

BROWNING Defendants' and ATWELL's respective summary judgment motions.

2R.R. 1-44; 9 C.R. 396-398.


       On August 13,2013, ATWELL and the BROWNING Defendants filed and set

for hearing their Motion to Enter Judgment based upon the trial court's ruling. 9 C.R.

392-398. Judge Noll, the trial court judge, entered an interlocutory order on August

29, 2013, granting these motions for summary judgment. 9 C.R. 423. Considering

that a trial on the merits involving the remaining defendants was set for September

11, 2013, ATWELL and the BROWNING Defendants filed a Motion to Sever. On

that date, the trial court entered an Order of Severance, which severed all issues

between the BIRNBAUMS, the BROWNING Defendants, and ATWELL into a

separate cause number, 2013-CI-15152 (the "severed action"). 9 C.R. 433. At that

point, the only issues remaining in the severed action were the amount of attorney's

fees and costs that the BIRNBAUMS owed to the respective Defendants. The parties

stipulated as to the reasonable and necessary attorneys' fees and costs incurred and

to be incurred by the Defendants, and the trial court entered a stipulation to that effect

and a final judgment in the severed action on March 18, 2014. 10 C.R. 5, 9.


       On April 16,2014, the BIRNBAUMS filed a Motion for New Trial purporting

to seek a new trial from the trial court on the summary judgment, which was entered

on March 18, 2014. C.R. 1-33. The BIRNBAUMS, however, set their Motion for

                                            8
New Trial in the original cause of action rather than the severed action. This error

was pointed out by the BROWNING Defendants and ATWELL in their Plea to the

Jurisdiction. 10 C.R. 61. On May 19, 2014, Judge Noll heard and denied the

BIRNBAUMS' Motion for New Trial. 10 C.R. 131.

                                          IV.


                       SUMMARY OF THE ARGUMENT

      The BIRNBAUMS, in their own summary ofthe argument as contained in their

Brief, urge the following:

      "Occasionally we find a sale that breaks all the records and that is often
      the result of someone desperate to get settled and there is nothing
      available in the building. Unfortunately in real estate we cannot expect
      this to happen very often." 5 C.R. 181 (letter written by Weber to the
      200 Patterson Condominium Association). TheBimbaum'spurchaseof
      Unit 1004 was just that—a purchase made out of desperation to
      purchase a low maintenance and luxury condominium while Mike was
      battling cancer and he wanted safety and security for his wife Beverly.
      And Weber got what she had hoped for—a sale that broke records made
      out of desperation to get settled, and she capitalized on that.

Appellants' Brief, at 14.


      Given that the BIRNBAUMS had full knowledge, as discussed hereinabove

and as further referenced hereinbelow, of water intrusion problems in the property


and in the building itself before they closed on the property, this display of candor on

their part is quite remarkable. Although ATWELL, the seller, freely pointed out in
her seller's disclosure notice that there had been a history of water intrusion in the

unit; although the BIRNBAUMS themselves retained experts to inspect the property


before the purchase, and obtained a report confirming these problems; although the

BIRNBAUMS, cognizant of these problems, renegotiated the contract price


specifically to account for needed repairs; and although they were aware from their

own attorney that the entire building as a whole had not only experienced water


intrusion problems but had been involved in litigation over same, still they completed

the sale hoping against hope that they would beat the odds. Now they ask that

someone, anyone, absolve them from the consequences of their own choices.


      Having no evidence that the BROWNING Defendants were any more


knowledgeable of water intrusion issues in either the property or in the building as

a whole than were the BIRNBAUMS themselves at the time of purchase, it seems

their real complaint against the BROWNING Defendants, at bottom, is that these


realtors all should have made more of an effort to talk them out of the buying the

property. No such duty is recognized in Texas law; the summary judgments were


correctly granted; and the BIRNBAUMS ' motion for new trial was correctly denied.


                                         V.



                      ARGUMENT AND AUTHORITIES


                                          10
             ISSUE NO. 1 RESTATED: THE TmAL COURT DID
             NOT ERR IN GRANTING THE BROWNING
             DEFENDANTS' MOTION FOR SUMMARY
             JUDGMENT

             ISSUE NO. 2 RESTATED: THE TRIAL COURT DID
             NOT ERR IN DENYING THE BIRNBAUMS' MOTION
             FOR NEW TRIAL

A. Standards of Review and Evidentiary Rulings

      A trial court's grant of summary judgment is reviewed by the appellate court

de novo. Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex.


2003). In a traditional motion for summary judgment, the defendant is entitled to


summary judgment on the plaintiffs cause of action if the defendant can disprove at


least one element of the plaintiffs cause of action as a matter of law. Rule 166a(c),

Tex. R. Civ. P. See also Randall's FoodMkts., Inc. v. Johnson, 891 S.W.2d 640,


644 (Tex. 1995); WornickCo. v. Casas, 856 S.W.2d 732, 733 (Tex. 1993); Black v.

Victoria Lloyds Ins. Co., 797 S.W.2d 20, 27 (Tex. 1990); Powell Indus., Inc. v.


Alien, 985 S.W.2d455, 456 (Tex. 1998).

      To succeed on a no-evidence motion for summary judgment against a plaintiffs


cause of action(s), the defendant need only allege that, after an adequate time for


discovery, there is no evidence of an essential element of each of the plaintiffs




                                         11
causes of action. Rule 166a(i), Tex. R. Civ. P.; FortBrown Villas HI Condo. Ass'n


v. Gillenwater, 285 S.W.3d 879, 882 (Tex. 2009). If the defendant meets its burden,


the burden then shifts to the plaintiff to produce more than a scintilla of evidence to


raise a genuine issue of material fact on the challenged element(s). Forbes Inc. v.


Granada Biosciences, Inc., 124 S.W.Sd 167, 172 (Tex. 2003). The evidence must


be sufficient to allow reasonable and fair-minded people to differ in their conclusions


on whether the challenged fact exists. Evidence that raises only a speculation or


surmise is insufficient. Forbes, Inc., 124 S.W.Sd at 172. If less than a scintilla of


evidence is produced, the defendant is entitled to a summary judgment on the


plaintiffs cause (s) of action.


       An appellate court reviews a trial court's ruling that sustains or overrules an


objection to summary judgment evidence for abuse of discretion. In re Estate of


Denman, 362 S.W.Sd 134, 140-41 (Tex. App.—San Antonio 2011, pet. denied);


Paciwest, Inc. v. WarnerAlan Props., LLC, 266 S.W.3d 559, 567 (Tex. App.—Fort


Worth 2008, pet. denied); Doncaster v. Hemah, 161 S.W.Sd 594, 601 (Tex.

App.—San Antonio 2005, no pet.) (citing Owens-Corning Fiberglass Corp. v.


Malone, 972 S.W.2d 35,43 (Tex. 1998)). A trial court abuses its discretion if it acts



                                          12
without reference to any guiding rules or principles, i.e., arbitrary and unreasonably.


Cire v. Cummings, 134 S.W.3d 835, 838-839 (Tex. 2004); Downer v. Aquamarine


Operators, Inc., 701 S.W.2d 238,241-242 (Tex. 1985). Merely because a trial court


may decide a discretionary matter differently than the appellate court does not

demonstrate an abuse of discretion. Id. To obtain reversal for an erroneous exclusion


or admission of evidence, the appellant must establish the error was harmful, that is,


it was calculated to cause and probably did cause the rendition of an improper

judgment. Doncaster, 161 S.W.Sd at 601; Rule 44.1(a), Tex. R. App. P. Errors in


admission or exclusion of evidence are generally not reversible unless the appellant


can show the whole case turns on the complained of evidence. Doncaster, 161


S.W.3dat601 (citmg Interstate Northborough Partnership v. State, 66 S.W.3d213,


220 (Tex. 2001); Atlantic Mutual Insurance Co. v. Middleman, 661 S.W.2d 182,


185 (Tex. App.—San Antonio 1983, writ refd, n.r.e.).


      Astonishingly, the BIRNBAUMS argue that the BROWNING Defendants

somehow "waived" their objections to the summary judgment evidence by reason of


Judge Noll having read the evidence attached to the BROWNING Defendants'


response, before he ruled on the admissibility thereof (as if he could somehow have

ruled on it without reading it). Obviously the BIRNBAUMS cite no authority that



                                          13
comes anywhere close to supporting such a specious argument. There is no dispute


that the BROWNING Defendants timely filed their written and specific objections to


the BIRNBAUMS' summary judgment evidence prior to the hearing on their

summary judgment motion. 9 C.R. 221. Judge Noll heard and mled on those


objections in open court and on the record prior to argument on the summary


judgment motion.

      The BIRNBAUMS do cite the case of Essex Crane Rental Corp. v. Carter,

371 S.W.3d 366, 383 (Tex. App.—Houston [1st Dist] 2013, pet. denied), but that

does not, in fact, deal with any such proposition. Rather, Essex stands for the


unremarkable proposition that a party waives its objections if it does not file written


obj ections to summary judgment evidence until after the trial court has actually ruled

on the motion for summary judgment. It does not, as the BDRNBAUMS contend,


stand for the proposition that by allowing the trial court to read the BROWNING


Defendants' summary judgment motion and the BIRNBAUMS' proposed evidence,

the BROWNESfG Defendants somehow waived their objections to that evidence.


Adoption of such a standard would mean, absurdly, that a trial court would have to

rule on the admissibility of summary judgment evidence without having any idea as


to what the motion was about or what the evidence was that a party was proffering



                                          14
in support of or opposition to the motion.

      Although there is absolutely no question that (1) the BROWNING Defendants

filed and presented their objections to the court before it considered their summary

judgment motion, (2) the parties argued all of these objections, and (3) the court

considered and ruled on each of these objections (1 R.R. 1-101, 2 R.R. 1-45), the


BIRNBAUMS further contend that the objections are waived because the court did


not reduce its rulings on those objections to a written order. To support this


proposition, they cite first to Utilities Pipeline Co. v. American Petrofina Marketing,


760 S.W.2d 719, 723 (Tex. App.—Dallas 1988, no writ). It should be noted that the

Utilities Pipeline case was decided under the old Rule 52(a) of the Texas Rules of


Appellate Procedure. That rule required an "express ruling" as a prerequisite to


appellate review. In 1997, the Texas Supreme Court adopted the new Texas Rules of


Appellate Procedure. Rule 33. l(a)(2)(A) relaxed the requirement and codified case

law that recognized implied rulings. Frazier v. Yu, 987 S.W.2d 607 (Tex. App.—

Fort Worth 1999, pet. denied); Salinas v. Rafati, 948 S.W.2d 286, 288(Tex.1997)

(finding that granting of motion to disregard "automatically" denied motion for

judgment on verdict); Accord v. General Motors Corp., 669 S.W.2d 111, 114 (Tex.

1984) (presuming objection to charge was overruled because trial court did not alter

objectionable language); Blum v. Julian, 977 S.W.2d 819, 823 (Tex. App— Fort


                                          15
Worth 1998, no pet. hist.).

      It is not, however, the BIRNBAUMS' contention that the trial court

"implicitly" ruled on the BROWNING Defendants' objections, because the reporter's

record accurately reflects that the trial judge not only heard and considered all of the

objections, but that he also expressly ruled on each objection before considering the

BROWNING Defendants' summary judgment motion. 1 R.R. 1-101. "Thus, error

is preserved as long as the record indicates in some way that the trial court ruled on

the objection either expressly or implicitly." Frazierv. Yu, 987S.W.2dat610(citing

John Hill Cayce, Jr., et al., Civil Appeals in Texas: Practicing Under the New Rules

of Appellate Procedure, GUIDE TO THE NEW TEXAS RULES OF APPELLATE

PROCEDURE 1997, at 10 (stating "[a] signed, separate order is not required, as long

as the record otherwise shows that the mling was made")).

      Next, the BIRNBAUMS cite to S & IMgmt., Inc. v. Sungju Choi, 331 S.W.3d
849, 855 (Tex. App.—Dallas 2011, no pet.). The facts of the Choi case are materially


distinguishable, however. In Choi, although the appellee, Choi, submitted written

objections to some of the summary judgment evidence, he did not seek or obtain a

ruling from the court prior to the court's ruling on the summary judgment motion.


After the court had already ruled on the summary judgment motion, Choi, in a

subsequent hearing, sought to have the court rule on the objections. The court


responded by telling Choi that because the court had granted his summary judgment,

                                           16
he could "assume" that his objections were sustained. Essentially, the court was


telling Choi that the court had made an implicit ruling on his objections by granting


his summary judgment. Choi was not a case where the party had filed appropriate


written objections to summary judgment evidence, asked for and obtained specific


rulings from the trial judge on those objections, which were on the record and

occurred before the trial court ruled on the summary judgment motion (all of which


is reflected in detail in the reporter's record in this appeal).

       An order pronounced in open court is considered "rendered" when it is


officially announced, and it is valid from that time forward so that formal entry is


only a ministerial act. Dunn v. Dunn, 439 S.W.2d 830, 832 (Tex. 1969); UMC, Inc.


v. Arthur Bros., Inc., 626 S.W.2d 819, 820 (Tex. App— Corpus Christi 1981), writ


refd, n.r.e., 647 S.W.2d 244 (Tex. 1982); In re Bill Heard Chevrolet, Ltd., 209
S.W.3d 311 (Tex. App.—Houston [1st Dist] 2006, orig proc.). As this Honorable

Court has stated, "Therefore, to be effective, all orders and rulings must be made on


the record either in writing or in open court transcribed by the court reporter.'" Bill


Heard Chevrolet, Ltd., at 315 (citing Rule 33.1(a)(2), Tex. R. App. P. 33.1(a)(2))

(emphasis added). In this case, Judge Noll's mlings on the written objections were

made on the record in open court, were transcribed by the court reporter, and are



                                            17
found in Volume 1 of the Reporter's Record in this case.


      The BROWNING Defendants objected to the BIRNBAUMS' attempt to use


the unswom and unverified reports of Jim Jones and Barbara Tarin in their attempt

to defeat the summary judgment motion. 9 C.R. 260. The trial court specifically


sustained this objection. 1 R.R. 79. Since the Jones and Tarin reports were neither


verified nor accompanied by an affidavit, they were hearsay and therefore

inadmissible summary judgment evidence. See Rule 166a(e), Tex. R. Civ. P. (court


must grant a no-evidence motion for summary judgment "unless the respondent
                                              I



produces summary judgment evidence raising a genuine issue of material fact")


(emphasis added). The absence ofajurat is substantive, and not a "purely formal"


defect. Moron v. Heredia, 133 S.W.Sd 668, 671 (Tex. App.-Corpus Christi 2003,


no pet.) (citing Tucker v. Atlantic Richfield Co., 787 S.W.2d 555, 557 (Tex.


App-Corpus Christ! 1990, writ denied)); see Hall v. Rutherford, 91 1 S.W.2d 422,


425 (Tex. App.-San Antonio 1995, writ denied).

      However, certain of the BROWNING Defendants' objections to the


supplemental Tarin evidence were withdrawn and, as the BIRNBAUMS point out at

pp. 19-20 of their Appellants' Brief, the Tarin report "was not excluded wholesale."


Still, the BIRNBAUMS do not point to a single opinion or conclusion of Ms. Tarin



                                         18
which they contend was improperly excluded and which, if not excluded, -would have


avoided summary judgment. Absent a specific statement on the part of the

BIRNBAUMS as to how they feel the trial court's ruling on the BROWNING

Defendants' evidentiary objections harmed them, it is difficult to see how they can


prevail on this point—but, as further discussed hereinbelow, they could not have

made a plausible argument for harm in any event.


      As to Mr. Jones, the BIRNBAUMS contend, at p. 21 of their Appellants' Brief,

that he "verified" his report by way of his deposition. Again, however, the

BIRNBAUMS do not specifically reference any specific portion of Mr. Jones'

deposition testimony. The trial court was not required to sift through the entire,

voluminous 588 pages of the BIRNBAUMS' experts' depositions to search for

evidence supporting their contentions. The law is clear in Texas summary judgment


practice that a party cannot merely cite to an entire deposition to support or defeat

summary judgment, but must make specific references to the deposition. Rule


166a(d), Tex. R. Civ. P.; Weaver v. Bell, 2005 WL 1364046 (Tex. App.—Austin.


June 10, 2005, no pet.), at * 15 (deposition was not proper summary judgment

evidence without references to specific portions of the deposition); White Oak Bend


Municipal Utility District v. Robertson, 2002 WL 245957 (Tex. App.—Houston


                                         19
[14th Dist.j, Feb. 21, 2002, pet. denied), at *5 n. 2 (refusing to consider entire

transcripts from six witnesses' depositions and holding that neither the trial court nor


the appellate court were required to sift through voluminous deposition transcripts in


search of evidence to support appellant's contentions); Guthrie v. Suffer, 934 S.W.2d
820, 825-826 (Tex. App.—Houston [1st Dist.] 1996, no writ) (party opposing

summary judgment could not attach entire deposition to its response, and trial court

properly granted summary judgment where non-movant failed to specifically

reference portions of the deposition relied upon) (citing Rogers v. Ricane Enters.,


Inc., 772 S.W.2d 76, 81 (Tex. 1989)).

      Secondly, Mr. Jones in his deposition admits that his report was inaccurate and

incorrect in indicating that there were water leaks in Unit # 1004 on July 28,2007, just

a day before the BIRNBAUMS closed on the condominium unit. 8 C.R. 263-264.

      Importantly, the BIRNBAUMS must show that the trial court abused its

discretion in excluding this evidence and that the error was harmful, that is, it was

calculated to cause and probably did cause the rendition of an improper judgment.

Doncaster, 161 S.W.Sd at 601; Rule 44.1 (a), Tex. R. App. P. In other words, the

BIRNBAUMS must show that the entire case turns on the excluded evidence. The

BIRNBAUMS make no attempt to and cannot satisfy this requirement.

B. The Trial Court Did Not Err in Granting the BROWNING Defendants'
      Combined No-Evidence and Traditional Summary Judgment Motion


                                          20
       In this case, the BIRNBAUMS undertook a reasonable investigation of the unit


as well as the building. As a result of those efforts, the BIRNBAUMS became aware

of the history of leaks in the building and even knew there had been a lawsuit


concerning the leaks. 7 C.R. 117 (letter from Mr. Bimbaum's attorney Kenneth


Gindy). They also renegotiated the sales price downward materially in order to cover

the costs of "waterproofing" the patios (roof) of the property. 7 C.R. 22, 170.


      In the very recent case of Jones v. Zearfoss, 2015 WL 101592 (Tex.

App.—San Antonio 2015 (no pet. hist.), which is very much on point, the sellers'


home was damaged by burglars, which caused more than 50,000 gallons of water to

flow through the house. The sellers' insurance company hired two separate


companies to conduct water extraction and dry-out operations. In the seller's


disclosure notice the seller stated: "[w]ater penetration: upstairs toilet leaked and

caused water damage downstairs. Damage was covered by insurance and was


professionally corrected." The Fourth Court of Appeals held that this disclosure of

water damage was sufficient to induce the buyers (as it did the BIRNBAUMS in this


case) to act on such information by, inter alia, conducting their own investigation;


and that the claims that the seller understated the severity of the water damage failed


to raise a genuine issue of material fact that would support a finding of material

                                          21
misrepresentation. The appellate court upheld the lower court's "no evidence"


summary judgment.


       The BIRNBAUMS sued the BROWNING Defendants on theories of breach


of contract, negligence, gross negligence, and breach of fiduciary duty. Proof of


causation is of course essential for recovery under any of these theories, and reliance


is in addition an essential element of the negligence claim insofar as this concerns

negligent misrepresentation. Federal Land Bank Association ofTylerv. Sloane, 825
S.W.2d 439, 442 (Tex. 1991); Jones v. Blume, 196 S.W.Sd 440, 447 (Tex.


App.—Dallas 2006, pet. denied); Lim v. Baker, 2007 WL 4180153 (Tex. App.—San

Antonio 2007, no pet.), at *2. By agreeing to purchase a property "as is", a buyer


agrees to make his own appraisal of the bargain and to accept the risk that he might


be wrong. Lim, supra.


      Accordingly, the sole cause of a buyer's injury in such circumstances, by his


own admission, is the buyer himself. Id. He has agreed to take the full risk of


determining the value of the purchase and removes the possibility that the seller's

conduct will cause him damage. Id.', see also Cherry v. McCall, 138 S.W.3d 35, 39


(Tex. App.—San Antonio 2004, pet. denied) (buyers who purchased and accepted

property "in its present condition" or "as is" assumed "entire risk as to the quality of



                                          22
the property and the resulting loss").

      The BIRNBAUMS questioned whether the contract for sale of the property

actually constitutes an "as is" contract, since the words "as is" do not appear in the


clause by which the buyers agree to accept the property "in its present condition." It

has been repeatedly held by the courts in Texas that the language "in its present

condition" is synonymous with the words "as is" in this context. Cherry, supra. See


also LBM Investments, Inc. v. Caribe Properties, Inc., 2013 WL 5658555 (Tex.


App.—Beaumont 2013, pet. denied), at *2 ("Contract language stating that the buyer

accepts the property in its present condition constitutes an "as is" clause [citations


omitted]...When a buyer agrees to purchase something as is, he agrees to make his


own appraisal of the bargain and to accept the risk that he may be wrong."); Volmich

v. Neiman, 2013 WL 978770 (Tex. App.—Fort Worth 2013, no pet), at *3 ("Texas

courts have interpreted contract language stating "in its present condition" to be an


agreement to purchase the property 'as is'" [citations omitted]).


      Indeed, Volmich is particularly instructive. In that case Mr. and Ms. Volmich


entered into a contract to purchase a residential property from Mr. and Ms. Neiman.


The earnest money contract, as in our own, contained an "as is" clause (that is, "in its


present condition"). Mr. Volmich hired an inspector to conduct an inspection of the



                                          23
home, and the resulting report indicated need for repair in certain areas, including


moisture-related damage. Nonetheless, the parties closed on the property, and almost


two years later the buyers filed suit against the sellers, claiming breach of contract,


breach of implied warranty, negligence, and fraud. Id., at *1.


       The sellers filed a traditional summary judgment motion, as to all claims and

causes of action, based on the confluence of the "as is" clause and the fact that the


buyers had obtained their own inspection, which superceded any alleged wrongdoing

on the sellers' part. The buyers, in turn, denied that the contract was an "as is"


contract, and asserted that reliance on an independent inspection was not enough to


constitute a new and independent basis for the purchase of the home. The trial court


granted summary judgment in its entirety. Id., at *1-*2.


       The court of appeals affirmed. After first observing that the contract was

indeed an "as is" contract, the court turned its consideration to the enforceability of


an "as is" agreement, the factors including (1) the sophistication of the parties and

whether they were represented by counsel, (2) whether the contract was an arms'


length transaction, (3) the relative bargaining power of the parties and whether the


contractual language was freely negotiated, and (4) whether that language was an

important part of the parties' bargain. Id., at *2.



                                           24
      The court's analysis is strikingly on point with our own case:

      In this case, both parties were represented by real estate agents.
      Additionally, although the Volmiches are German citizens, Mr. Volmich
      had worked as a project manager for wind farms in both Idaho and
      Texas before deciding to purchase a home in Wichita Falls. Neither
      party was represented by counsel, but the circumstances do not suggest
      any disparity of bargaining power that would affect the enforceability of
      the "as is" clause. Indeed, although the "as is" language is contained
      within the standard TREC contract form, the parties negotiated that
      specific part of the sales contract by adding that the Neimans would pay
      to have the property treated for termites if the inspection revealed the
      need for such a treatment. The parties had also previously negotiated to
      extend the initial ten-day termination period for an additional three days.
      The totality of the circumstances therefore leads us to conclude that the
      "as is" clause in this contract is enforceable as an arm's length
      transaction between parties with equal bargaining strength [citation
      omitted].


Id., at *3. Here, as in Volmich, the BIRNBAUMS obtained their own inspection and

were of course aware of a history of water damage both in the unit itself and in the

overall building. Here, as in Volmich, the BIRNBAUMS negotiated this TREC


contract form by obtaining a reduction in the purchase price specifically with

reference to water intrusion damage and a perceived need for repair of that damage.


The only distinction between this case and Volmich is that in Volmich neither side


was represented by counsel in the transaction; here, only one side was represented


by counsel—the BIRNBAUMS.


      Actually there is one other distinction between our case and Volmich. In

                                          25
Volmich the seller's disclosure statement indicated that the sellers were not aware of I

any roof defects or malfunctions, when in fact such defects and malfunctions existed.


Id., at *4. Here, by contrast, ATWELL specifically referred in the seller's disclosure


statement to the unit's history of water damage. Again the court's analysis in


Volmich is instructive:

      Texas courts have held that when false and fraudulent representations
      are made concerning the subject matter of a contract but when the
      person to whom they are made conducts an independent investigation
      into the matters covered by the representations before closing, it is
      presumed that reliance is placed on the information acquired by such
      investigation and not on the representations made to him and that he
      therefore cannot seek relief because the bargain later proves
      unsatisfactory [citations omitted].

M, at* 5.


      Of further particular significance is the case of Lim v. Lomeli, 2007 WL
2428078 (Tex. App.—San Antonio 2007, no pet.), which applies these principles

specifically to a buyer suing a realtor. There the buyers conducted a pre-sale


inspection and obtained an inspection report which contained multiple findings

regarding potential water damage throughout the house. The buyers' realtor, Lomeli,


allegedly told the buyers "not to worry" about areas of wood rot and possible water


penetration that were found during the inspection, as these were "minor" issues; he


did, however, advise the buyers that they should be concerned about a large

                                            26
panoramic window, and suggested they should get estimates about the cost to repair

the window. Accordingly, the buyers obtained an adjustment in the contract price to

cover $10,000.00 for repairs. That contract, like this one, contained the standard


clause that "the buyer accepts the property in its present condition." The buyers


alleged that Lomeli told them that the clause was "nothing to worry about" and that


it would not apply in the event they found something wrong with the house beyond

the panoramic window. However, within two weeks of the closing, the San Antonio


area experienced a heavy rainfall and the buyers alleged that nearly every window

leaked "profuse amounts of brown water into the house", causing damage; they filed


suit against Lomeli, the sellers, the sellers' agent, and others. Lomeli filed a motion


for summary judgment on traditional and no-evidence grounds, which was granted


in its entirety. Lomeli, at * 1.


       The Fourth Court of Appeals again affirmed, holding that the buyers, having

hired their own inspector, reviewed his inspection reports, negotiated a price


reduction for water penetration problems, and signed a contract stating "buyer accepts


the property in its present condition", as a matter of law could not establish the


elements of causation or reliance to prove their claims. Id., at *4. As the court put


it, "Information [about water penetration problems and damage] was equally available



                                          27
to the [buyers]" and, "[bjecause each of the causes of action alleged by the [buyers]

require showing of reliance or causation, the trial court properly entered summary


judgment against [the buyers] on each of their asserted claims." Id. Because

summary judgment was properly granted in favor of the real estate agent, the court


held summary judgment was also proper for the broker. Id.


       Similarly, here, as set forth above, before they closed on the sale the

BIRNBAUMS (a) agreed in the "as is" earnest money contract to accept the property

"in its present condition," (b) had been made aware of preexisting water penetration


in the home through the Seller's Disclosure Statement, (c) hired their own inspector

prior to closing, who specifically indicated he had found evidence of water


penetration into the home resulting in water damage, (d) completed and signed a

"walk thru" and acceptance form stating they had the property inspected by their own


inspector, whose report they had reviewed, and they accepted the property "in its

present condition," (e) hired someone to address the water penetration and other


issues, securing an estimate from Western Waterproofing to fix the water penetration


problem, and negotiated a $160,000.00 decrease in the sales price, and (f) unlike the

buyers in Lomeli, even hired a lawyer who specifically warned them about water


penetration problems in the unit an d in the building.



                                          28
      The BIRNBAUMS aver that the BROWNING Defendants somehow breached


a duty to tell them they were entering into an "as is" contract, when it is of course


axiomatic that "a broker does not have a duty to disclose the contents of a written


agreement that the principal is obligated to read before he or she signs it." Kim v.


Harstan, Ltd., 286 S.W.Sd 629, 634 (Tex. App.—El Paso 2009, pet. denied) (a case

cited by the BIRNBAUMS themselves at p. 33 of their Appellants' Brief).


      More disturbing, however, is the BIRNBAUMS' utterly specious argument at

that same page of their brief that "[b]y first representing to the BIRNBAUMS they

were experts in 200 Patterson, and then failing to tell the BIRNBAUMS of the


pervasive water invasion issues, [the BROWNING Defendants] violated contractual,

fiduciary and common law duties to the BIRNBAUMS." This argument is based on

advice supposedly given by the BROWNING Defendants to the homeowners'

association board regarding the "Bennett Unit", a unit down the hall from the


property at issue, which had suffered water intrusion problems—this being a

completely separate unit in -which theBIRNBA UMS 'acquired 'no interest whatsoever.


As to whether the BROWNING Defendants knew anything else about water intrusion


problems in the building (beyond what the BIRNBAUMS themselves knew), the


BIRNBAUMS offer nothing except naked conj ecture and speculation, said to revolve



                                         29
around the BROWNING Defendants' alleged representation of themselves as

"experts" in this particular building. But "experts" in what? Title issues among the

owners? Interior decoration issues? Market values of particular units other than the


property at issue and the "Bennett Unit"? We don't know, because the BIRNBAUMS

have provided no hint whatsoever of the alleged parameters of such "expertise" and


point to no summary judgment evidence on the nature of such "expertise"; they


simply asked the trial court, just as they ask this Honorable Court, to assume that the

BROWNING Defendants must have known more than they did because they are

experienced realtors. The appellate court rejected such farcical reasoning inLomeli,


and this Honorable Court should do so here.


      In short, the BIRNBAUMS utterly failed to adduce any competent summary

judgment evidence whatsoever on the elements of causation or of reliance on any of


their asserted causes of action, and they fail to point to any such competent summary


judgment evidence in their Appellants' Brief, opting instead to substitute "spin" for

substance. The trial court correctly granted summary judgment on the


BIRNBAUMS' claims, and that judgment need not and should not be disturbed.


C. The Trial Court Did Not Abuse Its Discretion In Denying the BIRNBA UM'S
      Motion for New Trial


      In this regard, the BROWNING Defendants expressly adopt by reference the

                                          30
discussion contained in Part VI of the Brief of Appellee ATWELL, in its entirety; the


ATWELL Brief ably discusses and analyzes the reasons why (a) the trial court was

without jurisdiction to hear the BIRNBAUMS' motion for new trial or to act thereon


in any manner other than to dismiss the motion on jurisdictional grounds, and (b)


even assuming arguendo that the trial court had jurisdiction to hear and act upon the

motion, same was completely without merit and could not properly have been


granted. ATWELL Brief, at 52-60. (The BROWNING Defendants likewise concur

in the observation at Part VII of the ATWELL Brief, pointing out that the trial court' s


judgment awarding appellate attorney's fees should be conditioned upon a successful

appeal.) The BROWNING Defendants would add only the following, in all respects

subject to and without waiver ofthejurisdictional argument set forth in the ATWELL

Brief.

         Evidence is not "new" unless it was not, and through diligence could not


reasonably have been, discovered prior to trial (or in this case prior to the entry of

summary judgment). Alvarez v. Anesthesiology Associates, 967 S.W.2d 871, 882-


883 (Tex. App.—Corpus Christi 1998, no pet.). Nothing proffered by the

BIRNBAUMS in their motion meets that standard.


         For example, the BIRNBAUMS point out in the motion that on November 14,



                                           31
2013—after the interlocutory summary judgment was granted, but several months


before it was made final—Mr. Michael Stellato of Raba Kistner Consulting was

deposed. In his deposition Mr. Stellato made reference to his earlier June 29, 2010

report prepared on behalf of Raba Kistner for the owners' association. Supp. C.R.


340-341. As ATWELL pointed out, the evaluation was performed years after the

closing on the property and has no bearing on the condition of the property at the time

it was sold to BIRNBAUM. This was further pointed out in the BROWNING

Defendants' response to the motion. 10 C.R. 86. But in addition to this, the


BROWNING Defendants attached to their response a true and correct copy of the

transmittal letter of March 30, 2012 in which BIRNBAUM.'s counsel was provided


with a copy of the June 29, 2010 report to which they expressly refer in their new

trial motion. 10 C.R. 94-115. Not only could BIRNBAUM have obtained the Raba

Kistner information, BIRNBAUM did in fact obtain the Raba Kistner information


over a year before the summary judgment motions were heard.


      Moreover—and at least as important—none of the information which


BIRNBAUM and their counsel assert to be "new" is in any way material -within the


summary judgment context. No party has contended that the building never


experienced water infiltration issues, and ATWELL freely disclosed this with respect



                                          32
to the property in the seller's disclosure statement. The BIRNBAUMS freely


acknowledge that they negotiated the price downward by $160,000.00—from $2.2


million to $2.04 million—specifically to accommodate repair costs necessitated by

water damage. The issue is not what the BROWNING Defendants knew, but rather


-what the BIRNBA UMS knew at the time of closing. Not one iota of "new" evidence


(or, for that matter, old evidence) proffered by the BIRNBAUMS suggests that the

BROWNING Defendants or any of them had greater material knowledge at the time

of closing than the BIRNBAUMS.


       In view of the foregoing, the final judgment entered herein in favor of the

BROWNING Defendants and ATWELL was and is in all respects correct and


complete, subject only to the minor adjustment relating to appellate attorney's fees

as referenced hereinabove. Subject thereto, the BROWNING Defendants respectfully

submit that that judgment should be in all respects affirmed.


                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, the BROWNING Defendants

respectfully pray that the final judgment herein be in all respects affirmed, subject to

the aforesaid adjustment as to appellate attorney's fees; and for all other and further


relief, at law or in equity, to which the BROWNING Defendants might show



                                           33
themselves justly entitled.

                                       Respectfully submitted,

                                       THORNTON, BIECHLIN, SEGRATO,
                                        REYNOLDS & GUERRA, L.C.
                                       100 N.E. Loop 410, Suite 500
                                       San Antonio, TX 78216
                                       210/342-5555; 210/525-0666 (fax)
                                       vwatersfStthomtonfirm. corn



                                       By: s/ Vaughan E. Waters
                                              Vaughan E. Waters
                                              State Bar No. 20916700
                                              vwaters(%thorntonfirm.com


                                              ATTORNEYS FORAPPELLEES
                                              PHYLLIS BROWNING, PHYLLIS
                                              BROWNING COMPANY AND
                                              MIMI WEBER

                       CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9, Tex. R. App. P., the undersigned certifies that:


1. TheBrief of Appellees contains 7,264 words.

2. The Brief ofAppellees has been prepared in proportionally spaced typeface
      using Word Perfect in Times New Roman 14 point.



                                       s/ Vaughan E. Waters
                                      Vaughan E. Waters




                                         34
                          CERTIFICATE OF SERVICE

      I hereby certify that a tme and correct copy of Brief of Appellees has been
forwarded to the following this 20th day of January, 2015.


      Via facsimile

      Ms. Lorien Whyte
      Brin & Brin, P.C.
      6223 IH 10 West
      San Antonio, TX 78201

      Mr. Daniel 0. Kustoff
      Ms. Melanie H. Phipps
      Kustoff&Phipps,LLP
      4103 Parkdale Street
      San Antonio, TX 78229

      Mr. Barry A. McClenahan
      The McClenahan Firm
      1901 N.W. Military Hwy, Suite 218
      San Antonio, TX 78213


      Attorneys for Appellants

     Mr. S. Mark Murray
     Ford Murray, PLLC
     10001 Reunion Place, Suite 640
     San Antonio, TX 78216


     Attorneys for Gena J. Atwell




                                     s/ Vauehan E. Waters
                                     Vaughan E. Waters


                                       35